Citation Nr: 0622338	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for muscular spasm of the 
cervical spine, associated with service-connected separation 
of the right clavicle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from January 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In December 2005, the Board remanded 
the case.  

As noted in the prior Board decision, the issue of a total 
disability rating based on individual unemployability (TDIU) 
has been raised.  The Board refers this issue to the agency 
of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior remand, the Board noted that the veteran 
has cervical degenerative disc disease, spondylosis, and 
degenerative joint disease.  It was indicated that the 
veteran has been rated based on limitation of motion of the 
cervical spine and that the record does not reflect whether 
the current diagnoses are related to his service-connected 
muscular spasm of the cervical spine, to include by 
aggravation.  Also noted was that the record also does not 
reflect whether the current manifestations, if unrelated, may 
be disassociated from the service-connected cervical spine 
disability. 

The veteran was instructed to be afforded a VA examination 
which contemplated and addressed the changes in the rating 
schedule and which evaluated current disability.  The 
examiner was requested to opine if the veteran's degenerative 
disc disease, spondylosis, and degenerative joint disease, 
are related, to include by aggravation, to his service-
connected cervical spine disability.  If not, the examiner 
was requested to indicate, if possible, what symptoms are 
attributable only to his service-connected muscular spasm of 
the cervical spine.

In April 2006, the veteran was afforded a VA examination.  X-
rays showed degenerative changes.  Cervical lordotic was 
straightened and consistent with muscle spasm.  The diagnosis 
was degenerative joint disease of the cervical spine with 
mild loss of function due to pain and stiffness.  The 
examiner opined that the current cervical spine condition, 
degenerative joint disease, with degenerative disc disease, 
was not likely due to the right clavicle disorder.  Rather, 
the disability was age-related.  It was also the examiner's 
opinion that the current cervical spine disability was not 
likely aggravated by the service-connected muscular spasm of 
the cervical spine.  Rather, the examiner opined that the 
cervical muscular spasms were the result of the degenerative 
arthritis and were not the result of the right clavicle 
disorder.  

The Board notes that while the examiner opined that the 
cervical muscular spasms were the result of the degenerative 
arthritis and were not the result of the right clavicle 
disorder, the veteran is in fact service-connected for 
muscular spasm of the cervical spine, as secondary to the 
right clavicle disorder.  The grant of service connection was 
based on competent medical evidence and service connection 
has never been severed.  Notably, the basis of the grant of 
service connection was a June 1995 report of a VA examiner 
who found that the veteran's cervical spine muscular spasm 
was probably referred inflammation from the veteran's right 
shoulder problems.  The veteran's rating based on cervical 
muscular spasm has been continued by the RO.  

The Board finds that the veteran's case should be referred to 
the examiner who conducted the April 2006 VA examination for 
a supplemental opinion.  The examiner must indicate what 
manifestations, if any, are the result of service-connected 
muscular spasm of the cervical spine, associated with 
service-connected separation of the right clavicle as opposed 
to that associated with the veteran's other nonservice-
connected cervical spine disorders to include cervical 
degenerative disc disease, spondylosis, and/or degenerative 
joint disease.  If such a distinction is not possible, the 
examiner should so indicate.  

Additionally, in the Board's prior remand, the AMC was 
instructed to determine whether service connection is 
warranted for cervical degenerative disc disease, 
spondylosis, and/or degenerative joint disease, either on a 
direct and secondary basis, including on the basis of 
aggravation.  The veteran was to be advised of the AMC's 
determination and furnished notice of appellate rights and 
procedures.  It was noted that these issues were not on 
appeal unless there is a notice of disagreement and a 
substantive appeal as to each issue.  As noted, in April 
2006, the veteran was examined pursuant to the Board's 
remand.  In June 2006, a supplemental statement of the case 
was issued.  The service connection issues were never 
formally adjudicated.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should refer the veteran's 
claim to the April 2006 VA examiner for a 
supplemental opinion.  If that examiner is 
not available, the case should be referred 
to another suitably qualified examiner.  
The examiner is requested to outline, 
based on the most recent VA examination, 
what manifestations, if any, are the 
result of service-connected muscular spasm 
of the cervical spine associated with the 
veteran's service-connected separation of 
the right clavicle.  In responding to this 
question, the examiner should comment on 
the likelihood that at present the 
veteran's cervical spine muscle spasm is 
currently due to referred inflammation of 
the service-connected right shoulder 
disability.  The examiner should 
separately indicate, if possible, what 
current symptoms are due to cervical 
degenerative disc disease, spondylosis, 
and/or degenerative joint disease, 
disabilities which are not service-
connected.  If it is not possible to 
differentiate symptoms of service-
connected cervical spine disability from 
that due to nonservice-connected cervical 
spine disability, the examiner should so 
indicate.

2.  The AMC should formally adjudicate the 
issues of service connection for cervical 
degenerative disc disease, spondylosis, 
and/or degenerative joint disease, either 
on a direct and secondary basis, including 
on the basis of aggravation.  The veteran 
should be advised of the AMC's 
determination and furnished notice of 
appellate rights and procedures.  These 
issues are not on appeal unless there is a 
notice of disagreement and a substantive 
appeal as to each issue.  This matter is 
being remanded again by the Board pursuant 
to Stegall.  

3.  The AMC should then readjudicate the 
claim of entitlement to an increased 
evaluation for the veteran's service-
connected cervical spine disability. If 
the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (5) (2005).





 Department of Veterans Affairs


